Lee, J.,
dissenting:
In construing this will, the intention of the testatrix of course controls. The object of the construction is to ascertain her intention and give effect thereto. If possible, effect must be given to her intention. See cases listed in Volume 14, Mississippi Digest. Wills, Section 439.
The intention of the testatrix, when ascertained, controls unless it is invalid under the law. Boxley v. Jackson, 191 Miss. 134, 2 So. 2d 160. If reasonably possible, the Court will so construe an ambiguous will as to render it not invalid under the rule against Perpetuities or the Two-Donee Statute. Bratton v. Graham, 146 Miss. 246, 111 So. 353.
The above rules recognize the right of the owner of property to make disposition as she sees fit, unless such disposition is prohibited by law.
Because of the difference in purposes and relationships, the decided cases construing wills, even though they are legion, oftentimes are not helpful in concrete instances. Of course the cases must not be disregarded. This Court in Henry v. Henderson, 103 Miss. 48, 60 So. 33, was well aware of this difficulty when it said: “The sole object of construing a will is to arrive at the intention of the maker; and this intention must be gathered from the whole instrument, construed in the light of the circumstances surrounding the maker at the time of the execution thereof. While it may be true that ‘no two wills probably ever were written in precisely the same language throughout, and probably no two testators ever did die under precisely the same circumstances in relation to their estate, family, and friends,’ so that technical rules of law and adjudicated cases are not of as great assistance in the construction of a will as they are in the construction of some instruments of a different character, still they are not to be disregarded *56altogether, but should he followed, unless to do so would do violence to the clear intent of the testator.” (Emphasis supplied.)
It is clear to me, from a study of this instrument, that the intended primary beneficiai-ies of the testatrix’ bounty were her three unmarried children, John C., Carrie L. and Mary Sims, and their children — her grandchildren —if they had any.
Item 1 of the will of Mrs. C. P. Sims, divided into two paragraphs, presents the problem to be solved. The majority opinion undertakes to parse this item, and divides it into ten clauses. Lest this arrangement may give undue prominence by position to certain clauses, I am setting the item out as it appeal's in the record to wit:
“I devise and bequeath all my real estate as follows, equally to my son John C. Sims and my daughters Carrie Tj. Sims and Mary Sims in common as long as they remain single; but upon the marriage of either of them, ten acres of said land including the dwelling, barn, out houses and orchard but not including the negro cabins 1 o go exclusively to those remaining single, &• they may select the said ten acres to bo exclusively owned by them, if another of said three devisees shall marry then said ten acres shall go exclusively to the one remaining single, but if all three should marry then said ten acres shall again be the common property of all three. And. in either case the remaining land excepting the said ten acres shall he the common property of all three, whether married or single.
“If either of my said three devisees shall die without leaving bodily heirs living at the death of said devisee then said real estate shall go to the survivors, or if two of them die without bodily heirs then the said land shall go to the survivor, provided that if my son John C. Sims shall survive both his sisters, and they both shall die without bodily heirs, then the said John C. Sims *57shall take the said ten acres, above mentioned as his exclusive property, and the balance of the land shall be equally divided between my two sons John C. Sims and W. ft. Sims; and provided further that if either of my said three devisees John C., Carrie L. or Mary shall die leaving bodily heirs, the said heirs shall take the deceased parents share and upon the death of their survivors and last of said three devisees leaving no bodily heirs, if there shall at that time be bodily heirs living, of one or both of the three devisees, first dicing then said last of said three devisees may devise his share, but if such survivor die intestate the share of such survivor shall go to the bodily heirs of those leaving bodily heirs; upon the death of all three of said devisees leaving no bodily heirs living at their deaths, the survivor may devise said land, but if the survivor die intestate said land shall go to W. it. Sims if then living, but if he be then deceased it shall go to my heirs in fee simple”. (Emphasis supplied.)
It will be seen that, in the first paragraph of this item, Mrs. Sims placed her property in two divisions, namely, ten acres where the home ivas, and the remaining land. She devised the ten acres to her unmarried children, John C., Carrie L. and Mary, as long as they remained single. Undoubtedly her purpose was to assure a home, as long as they lived, for those who might remain single. But as to the residue of the land, she provided that: “And in either case the remaining land excepting the said ten acres shall be the common property of all three, whether married or single. ’ ’
But that devise was limited in the second paragraph of the above section because she said: “and provided further that if either of my said three devisees John C., Carrie L. or Mary shall die leaving bodily heirs, the said heirs shall take the deceased parents share.” In other words, while the land other than the ten acres was *58devised to all three as common property, yet if either of the three beneficiaries died leaving bodily heirs, the share of such beneficiary, as to that land, passed to such bodily heirs. Carrie L. (Mrs. Carter) died, leaving five bodily heirs, the appellants in this case, and to me it is inescapable that her one-thircl interest therein passed to her children.
Another provision in the second paragraph of Section 1 undertook to deal with the property in case these beneficiaries did not have bodily heirs at the time of their deaths. In that event, the land would go first to' the two survivors, and then to the last survivor; and if John C. should survive his two sisters, then the ten acres would be his exclusive property, and the other land should be divided equally between him and his brother, W. it. Sims. Other contingencies are thereafter also provided for, together with the method of disposition in the absence of bodily heirs of the devisees.
Since the second paragraph of Item 1 is divided into three independent sections, set off by semicolons, I think that the intent and purpose of the testatrix appear in their true perspective if, immediately following the last words of the first paragraph, to wit: “And in either case the remaining land excepting the said, ten acres shall be the common property of all three, ivhether married or smgle”, these sections are transposed and arranged in their logical sequence as follows: “and provided further that if either of my said three devisees John C., Carrie Tj. or Mary shall die leaving bodily heirs, the said heirs shall take the deceased parents share and upon the death of their survivors and last of said three devisees leaving no'bodily heirs, if there shall at that time be bodily heirs living, of one or both of the three devisees, first dicing then said last of said three devisees may devise his share, but if such survivor die intestate the share of such survivor shall go to the bodily *59heirs of those leaving bodily heirs; if either of my said three devisees shall die without leaving bodily heirs living at the death of said devisee, then said real estate shall go to the survivors, or if two of them die without bodily heirs then the said land shall go to the survivor, provided that if my son John C. Sims shall survive both his sisters, and they both shall die without bodily heirs, then the said John C. Sims shall take the said ten acres, above mentioned as his exclusive property, and the balance of the land shall be equally divided between my two sons .John C. Sims and W. ft. Sims; upon the death of all three of said devisees leaving no bodily heirs living at their deaths, the survivor may devise said land, but if the survivor die. intestate said land shall go to W. ft. Sims if then living, but if he be then deceased it shall go to my heirs in fee simple.” (Emphasis supplied.)
in Federal Land Bank of New Orleans v. Newsom, 175 Miss. 114, 161 So. 864, it appeared that Dr. T. C. Newsom died testate on July 13, 1906, leaving the following will: “1 give and bequeath to my son Bruce D. Newsom during his natural life and then to the heirs of his body the lands in Panola County, Mississippi, described as Section 7, except the South half of the Southwest quarter, in Township 8, Range 9, comprising 560 acres more or less.” The opinion said: “There are subsequent portions of the will providing for contingencies, but since the contingencies mentioned have never happened and could not now affect the above specific devise, we omit any quotation of those provisions.” When Bruce attained his majority, he married, and two children survived him at his death in 1928. The opinion said: ‘ ‘ There has, of course, never been any intimation anywhere that that statute (the two-donee statute) made any interference with the right of a testator to devise lands to a certain person for life with remainder to the heirs of the body of that person.” Lazard v. Hiller, 145 Miss. 449, 110 So. 855, 112 So. 585, *60was cited as so holding.. The opinion then goes on to say that: “Brace D. Newsom was the life tenant named in the will, and as to this particular land the first donee thereunder, and his two children, Mary Jane Newsom and Nancy Cavett Newsom, are the immediate remaindermen in fee. The fact that subsequent portions of the will, providing for contingencies which as to these two children have never happened, might make the will void as to those claiming under a state of facts brought about by the contingencies, does not in the slightest affect the right and title of the two children above named as the remaindermen in fee upon the death of their father, the life tenant. The rule is that those portions of the will which violate the statute are rejected, while the valid portions are allowed to stand and are enforced, if practicably possible and so long as so to do will not defeat the dominant purpose of the will. Reddoch v. Williams, 129 Miss. 706, 92 So. 831; Lazard v. Hiller, supra. The two children above named have now taken, therefore, as remaindermen, a fee-simple title under the will, as it was the principal purpose of the will that they should do, so far as they are concerned. Stigler v. Shurlds, 131 Miss. 648, 95 So. 635.”
By the same reasoning, as set forth in the Newsom case, supra, I think the Court ought to say that Mrs. Carter, with bodily heirs, was actually a life tenant under the will and the first donee thereunder, and that her five children, the appellants here, are the immediate remaindermen in fee. By Section 2446, Code of 1942, cited in the majority opinion, it seems to me that such an estate was created.
The case of Reddoch v. Williams, 129 Miss. 706, 92 So. 831, cited in the majority opinion, recognizes the rule that, if the provisions of a will are independent, and some are valid and others invalid, under the rule against perpetuities, the invalid provisions may be re*61jected and the valid ones may he upheld. See also the quotation in Federal Land Bank v. Newsom, supra, to the same effect.
What I am contending for, namely, that the share of the parents, under the above provisions, descended to the children, if there were any, seems to be recognized by the majority opinion at Page 28 thereof, which says: “In the instant case, it is obvious that if John had left bodily heirs they would have taken their deceased parent’s share as tenants in common, and in fee simple, and that upon the death of either of such bodily heirs his or her share would have gone to the others as tenants in common unless devised prior to the death of the one dying. In that event John’s share could not have survived to his sisters Mary and Carrie.”
The case of Federal Land Bank v. Newsom, supra, made reference to “subsequent portions of the will providing for contingencies” and then said, “but since the contingencies mentioned have never happened and could not now affect the above specific devise, we omit any quotation of those provisions. ’ ’ It also pointed out that, while those provisions might make the will void as to persons claiming under a state of facts brought out by the contingencies, this did not affect the right and title of the two remaindermen in fee upon the death of their father; and that the rule is that the provisions violative of the statute are rejected, while the valid portions are allowed to stand and are enforced, if practicably possible and so long as they do not defeat the dominant purpose of the will. Obviously the devise to Mrs. Carter with remainder to her children was valid. Assuredly it is “practicably possible” to let this provision stand; and its recognition will certainly “not defeat the dominant purpose of the will.” On the other hand, it is clear that the testatrix intended that her grandchildren, if any, should be the ultimate beneficiaries of the bequests to their parents.
*62In flic case of Henry v. Henderson, supra, where the Court was dealing with contingencies which did not arise, the opinion said: “Had the testatrix devised this land in express terms in Ditto for the life of Loraine there could he no question but that Loraine only should he counted in the succession of donees; and, as events have determined, that, in effect, is what she did.” (Emphasis supplied.)
In Shannon v. Riley, 153 Miss. 815, 121 So. 808, the instrument in question was attacked as being in violation of the two-donee statute, Section 2436, Code of 1892. Several cases were cited as upholding the conclusion which the Court reached. The opinion said: “But, if there were no precedent for this case in our books, we would not greatly hesitate to make one of it, for we maintain and hold that there is enough of enlightenment in our law to permit of a reasonable arrangement, such as is illustrated by this case, by which a family may be for a time preserved and its property saved— a proposition upon which natural equity and cultivated reason unite in commending it to our sympathetic and favorable consideration.” In other words, the Court forcefully expressed its determination not to do violence to the clear intent of the testator, following, no doubt, the rule expressed in the first quotation from Henry v. Henderson, supra.
Many of the contingencies in the will of Mrs. Sims did not arise. Actually Mrs. Carter survived both John C. and Mary Sims, her brother and sister. I can see how, under Federal Land Bank v. Newsom, Shannon v. Riley, and Henry v. Henderson, supra, the will could be construed as vesting a five-sixths interest in Mrs. Carter, with remainder over to her four children. The weight of authority as to the time at which a will is to be construed seems to be somewhat at variance with the observations in those cases. For that reason I have *63some hesitancy in contending the the appellants are entitled to this larger interest.
But, under the express terms of the will, as pointed out above, I am definitely of the opinion that the appellants, as the bodily heirs of Mrs. Carter, following her death, took in fee her one-third interest under the original devise.
Kyle, J., joins in this dissent.